SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

278
CA 15-00760
PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND TROUTMAN, JJ.


SHARON JORDAN-PARKER AND CLARK PARKER,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

CITY OF BUFFALO, ET AL., DEFENDANTS,
AND DIDONATO ASSOCIATES, P.E., P.C.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


LAW OFFICES OF EUGENE C. TENNEY, PLLC, BUFFALO (NATHAN C. DOCTOR OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered March 9, 2015. The order granted the motion
of defendant DiDonato Associates, P.E., P.C., for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Jordan-Parker v City of Buffalo ([appeal
No. 1] ___ AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                      Frances E. Cafarell
                                                Clerk of the Court